UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1917


ROBERT LOVE TAYLOR, JR.,

                Plaintiff – Appellant,

          v.

STATE OF VIRGINIA DIVISION      OF CHILD   SUPPORT    ENFORCEMENT;
ELAINE JACKSON KERNS,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00803-LMB-TCB)


Submitted:   October 14, 2010              Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Love Taylor, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Love Taylor, Jr. appeals the district court’s

order dismissing his petition for writ of mandamus show cause.

We   have   reviewed     the    record   and   find    no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See   Taylor   v.    State   of    Va.    Div.    of   Child   Support

Enforcement, No. 1:10-cv-00803-LMB-TCB (E.D. Va. July 22, 2010).

We   dispense     with   oral   argument     because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2